Citation Nr: 0012301	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1994 rating decision 
which granted service connection for left ear hearing loss 
(service connection had previously been awarded for right ear 
hearing loss), and assigned the now service-connected 
bilateral hearing loss a noncompensable rating.  

In June 1999, the claim for a compensable rating for 
bilateral hearing loss was remanded to the RO for additional 
development of the evidence.  By RO determination in December 
1999, the rating of bilateral hearing loss was increased from 
0 to 10 percent, effective June 10, 1999 (the effective date 
of VA regulation amending the criteria for rating 
disabilities of the ear and other sense organs, 38 C.F.R. 
§ 4.85 et seq.).  The claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

As the veteran noted disagreement with the initial rating 
assigned his bilateral hearing loss in December 1994 and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
service connection for bilateral hearing loss), the propriety 
of the rating from effective date of the award through to 
final resolution of the issue is now on appeal.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDING OF FACT

Most recent audiometry shows the veteran's right ear hearing 
loss based on a pure tone threshold average of 64 decibels 
with speech recognition ability of 80 percent correct; his 
left ear hearing reveals impairment based on a pure tone 
threshold average of 54 decibels with speech recognition 
ability of 86 percent correct.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral hearing loss prior to June 10, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss under regulations in effect on and 
after June 10, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 
6100, 6101.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim of a rating in excess of 10 percent for 
his service-connected bilateral hearing loss is well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it 
stems from a (noncompensable) rating initially assigned at 
the time of the December 1994 grant of service connection 
therefor.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once 
it is determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant facts have been properly developed, and that the 
duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 119.

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (64 Fed. Reg. 25,202-210).  Consistent with Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  However, even 
where the intervening regulatory change results in a 
regulation that is more favorable to the veteran, the 
effective date for an award of increased rating under newly 
amended regulation may not be earlier than the effective date 
of the Act or administrative issue (in this case June 10, 
1999).  38 U.S.C.A. § 5110(g).

Historically, service connection for right ear hearing loss 
was granted by rating decision in October 1970, and a 
noncompensable rating was assigned based on the veteran's 
service records showing noise exposure in Vietnam, and post-
service clinical evidence documenting right ear hearing loss.  
Thereafter, the severity of impairment from right ear hearing 
loss was periodically reevaluated and, by rating decision in 
December 1994, service connection was granted for left ear 
hearing loss.  His current service-connected bilateral 
hearing loss was assigned a noncompensable rating; following 
development of the evidence pursuant to a June 1999 Board 
remand, it was increased to 10 percent by RO rating decision 
in December 1999.

VA medical records from December 1970 to March 1998 
(including periodic audiological examination reports) 
document, in pertinent part, evidence of sensorineural 
hearing loss, gradually increasing over the years.  

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits, but it has 
not been suggested by or on behalf of the veteran that 
entitlement to such benefits was based on his bilateral 
hearing loss.

On VA audiological examination in February 1999, including a 
review of the claims file, the veteran reported difficulty 
"understanding speech."  On examination, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 30, 
75, 80, and 85 decibels, respectively, in the right ear 
(averaging 68 decibels), and 30, 65, 65, and 65 decibels, 
respectively, on the left (averaging 56 decibels); speech 
recognition ability using the Maryland CNC test was 80 
percent correct in the right ear and 94 percent correct on 
the left.  Bilateral sensorineural hearing loss, with normal 
inner ear function, was diagnosed.

Pursuant to the June 1999 Board remand, VA audiology was 
performed in November 1999.  Although the examiner stated 
that the claims file was not available for her review at the 
time of that examination, the examination report does reflect 
an accurate review of the veteran's pertinent history 
relative to his bilateral hearing loss.  On examination, 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 30, 70, 75, and 80 decibels, respectively, in the right 
ear (averaging 64 decibels), and 30, 60, 60, and 65 decibels, 
respectively, on the left (averaging 54 decibels); speech 
recognition ability using the Maryland CNC test was 80 
percent correct in the right ear and 86 percent correct on 
the left.  Bilateral high frequency sensorineural hearing 
loss was diagnosed.

As indicated above, the rating criteria under which diseases 
of the ear are rated were amended during the pendency of this 
appeal, effective June 10, 1999.  Pursuant to the June 1999 
remand, the RO rated the veteran's claim under the "new" 
and "old" criteria for rating service-connected hearing 
loss; the rating of that disability was increased from 0 to 
10 percent from the effective date of the regulatory change 
(June 10, 1999), but remained noncompensable prior thereto.  
38 U.S.C.A. § 5110(g).  

In this case, the defined purpose of the regulatory changes 
of the criteria for rating service-connected hearing loss was 
a part of the overall revision of the rating schedule based 
on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  See 62 Fed. Reg. 25,204 (May 
11, 1999).

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (1999).  When the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (1999).  

Under VA schedular standards in effect prior to June 10, 
1999, the test results reported from the February and 
November 1999 VA audiological examinations reveal that the 
veteran's hearing acuity was at level IV in the right ear; 
left ear hearing was at level I in February 1999, and at 
level II in November 1999 (the Board will rate the veteran's 
left ear hearing impairment at level II, as it is more 
favorable to him).  Level IV hearing in the poorer ear and 
level II hearing in the better ear warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  
Consequently, entitlement to a rating greater than 0 percent 
for his bilateral hearing loss is not established under the 
"old" rating criteria.  To be assigned a higher evaluation 
under VA schedular standards, the average pure tone 
thresholds and/or speech recognition scores would have to 
reflect more significantly impaired hearing than is evident 
in the most recent audiometric examinations.  

The evidence in this case demonstrates that the newly amended 
regulations for rating hearing loss (effective June 10, 1999) 
represent a liberalizing change for the rating of hearing 
loss in this case.  See February and November 1999 VA 
audiological examinations findings discussed above, and 
38 C.F.R. § 4.86(b) (1999).  Specifically, in February 1999, 
right ear hearing loss was 30 decibels at 1,000 Hertz, and 75 
decibels at 2,000 Hertz; in November 1999, it was 30 decibels 
at 1,000 Hertz, and 70 decibels at 2,000 Hertz.  By 
application of 38 C.F.R. § 4.86(b), the veteran's right ear 
hearing impairment is at level VI in the right ear, based on 
both February and November 1999 audiometry findings (the 
average decibel loss of 68 decibels was recorded in February 
1999, and 64 decibels loss was recorded in November 1999, in 
each case translating to level V hearing under Table VIa; 
level V hearing is then elevated to the next level).  See 
38 C.F.R. § 4.86(b) (1999).  38 C.F.R. § 4.86 is inapplicable 
to the hearing pattern in the veteran's left ear (see 
February and November 1999 audiometry findings).

In view of the foregoing, the rating criteria for a 10 
percent evaluation for the veteran's bilateral hearing loss 
have been met, and such evaluation was assigned by the RO 
following the June 1999 Board remand.  Specifically, level VI 
hearing in the poorer ear and level II hearing in the better 
ear warrant a 10 percent evaluation.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6101, Table VII.  As discussed above, 
however, the 10 percent evaluation for the veteran's 
bilateral hearing loss may not be assigned prior to June 10, 
1999, as the pertinent regulatory change became effective on 
that date.  See 38 U.S.C.A. § 5110(g).  Likewise, a rating 
greater than 10 percent may not be assigned his service-
connected bilateral hearing loss, on and after June 10, 1999, 
as the criteria for the next higher rating are not met.  
38 C.F.R. §§ 4.85, 4.86.

By June 1999 remand, the Board requested the RO to consider 
application of 38 C.F.R. § 3.321(b)(1) to the veteran's 
increased rating claim; however, as no evidence of an 
exceptional or unusual disability picture was suggested on VA 
audiological examination in November 1999 nor is one 
otherwise shown by the record, the RO concluded that the June 
1999 remand questions had been adequately addressed.  The 
Board is cognizant of the holding in Stegall v. West, 11 Vet. 
App. 268 (1998), that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders; however, the Board believes that its June 
1999 remand was fully satisfied under the circumstances in 
this case as applicability of 38 C.F.R. § 3.321(b)(1) is not 
evident.  Cf. Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(absent prejudice in the Board's consideration of an 
extraschedular rating, a determination regarding such rating 
does not mandate a remand).  The Board stresses that the 
preponderance of the evidence is against the veteran's 
increased rating claim, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1999) are inapplicable in this 
case.



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss prior to June 
10, 1999 is denied.

An increased rating in excess of 10 percent for bilateral 
hearing loss on and after June 10, 1999 is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

